Citation Nr: 1029734	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for ankylosis of 
the right ankle.


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2003 rating decision.  In June 2007, and then again in 
December 2007, the Board remanded the Veteran's claim for 
referral to the Director of Compensation and Pension (C&P) for 
consideration of whether an extraschedular rating was warranted.  
In November 2008, after the Director of C&P determined that an 
extraschedular rating was not warranted, the Board denied the 
Veteran's claim.  The Veteran appealed this decision to the Court 
of Appeals for Veterans Claims (Court), and the Court vacated the 
Board's decision in October 2009, returning the case to the Board 
for compliance with a joint motion for remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The premise of the joint motion for remand was that the Veteran 
is currently receiving Social Security Administration (SSA) 
disability, but the records supporting that disability award have 
not yet been obtained.

In a March 2004 statement, the Veteran reported starting on SSA 
disability in January 2000.  He later testified at a hearing 
before the Board in December 2006 that he had started on SSA 
disability in 2002 for his leg and breathing problems.  

In a June 2005 letter, the RO requested records from the Social 
Security Administration.  However, no SSA records appear to have 
ever been associated with the Veteran's claims file; and it is 
unclear that any response was ever received from SSA indicating 
that the records were not available.

As such, a remand is necessary to attempt to obtain SSA records.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to the award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should be 
provided if records are not available.

2.  If a negative response is received from 
SSA indicating that no records are available, 
the Veteran should be informed of the 
unavailability of records consistent with 
38 C.F.R. § 3.159(e).  He also should be 
asked to describe any evidence that was used 
by the SSA to render a decision on his claim, 
and if an alternate source for obtaining 
these records becomes apparent, efforts to 
obtain any not already associated with the 
file from this source should be undertaken.  

3.  Then readjudicate the appeal, including, 
if appropriate, scheduling a current 
examination and/or referring the Veteran's 
case once again to the Director of 
Compensation and Pension for extraschedular 
consideration.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




